DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply and amendment filed 12/19/2020, are acknowledged.  Claims 1 and 5-20 are pending.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2020.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim appears to claim a copolymer PLGA twice with and without a hyphen.  This appears to a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0195196).
	Regarding claim 1, Asgari relates to reservoir implants and stents.  See Title.  In this regard, Asgari provides that:


Para. [0051].  Further, “[a]ny suitable implant material may be used in the manufacture of the implants of the present invention, with the prerequisite that at least a part or the implant walls is porous in nature. Examples of such materials include metals, ceramics, polymeric materials or composites.”  Para. [0088].  “The polymers used may be thermosets, thermoplastics, synthetic rubbers, extrudable polymers, injection molding polymers, moldable polymers, spinnable, weavable and knittable polymers, oligomers or pre-polymerizes forms and the like or mixtures thereof.”  Para. [0091].    With respect to the pores, Asgari provides that:
In an exemplary embodiment, the sizes of the openings may be between about 5 nm and 400 μm, such as from about 20 nm to 100 μm, and or from about 250 nm to 50 μm.  In other exemplary embodiments, the sizes may be varied, so that any combination of different opening sizes-independent of the location and orientation of the openings-can be realized. In specific exemplary embodiments, different sizes on the outer and inner surfaces may be used,  articularly, to realize a faster or slower release or absorption rate on the different surfaces, e.g., a fast or slow release at the abluminal side of a target vessel compared to a slower/faster release on the luminal side.

Para. [0105].  Asgari further teaches that “[e]xemplary beneficial agents can be incorporated partially or completely into the compartment or reservoir of the implant.”  Para.  [0107].   This reads on “a plurality of particles within the enclosed inner space.”  Asgari also teaches that “[i]n an alternative exemplary embodiment of the present invention, the active agents can be encapsulated in polymers, vesicles, liposomes or micelles.”  Para. [0119].  This reads on payload within the shell.   Asgari also teaches that “[i]n exemplary embodiments of the present invention, the active ingredients, such as signal producing agents can be encapsulated in micelles or 
	Asgari does not teach “a dimension of the particles is greater than a dimension of the pores.”  However, Asgari does teach that “release profile can be accurately controlled by the pore sizes, the porosity, the dimensions of the porous wall or by the size of the openings.  Larger sizes increase the surface/volume ratio and therefore typically result in a higher elution rate.”  Para. [0101].   Therefore, it would have been prima facie obvious to one of ordinary skill in the art motivated not to release certain aspects of the particle or the particle themselves to make the pores sizes smaller than that which is not meant to elute.  Indeed, one of ordinary skill in the art would be motivated not to release certain aspects of the particle or the particle themselves because Asgari teaches that the implant may be marked by “those materials capable of functioning as signal generating agents, for example to mark the implant for better visibility and localization in the body after implantation.”  Para. [0122].
See paras. [0004] and [0047].
Regarding claim 8, Asgari teaches “[b]iologically, therapeutically or pharmaceutically active agents according to the present invention may be a drug.”  Para. [0108].

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0195196) as applied to claims 1, 6 and 8 above, and further in view of Ngwa et al. (US 2018/0271978).
Teachings of Asgari are discussed above.  Additionally, Asgari teaches particles for use to improve signaling properties such as nanotubes which would encompasss a nanorod.
Asgari does not teach wherein the photothermal agent is a gold nanorod.
Ngwa et al. teaches “nanoparticles conjugated with an immunoadjuvant dispersed within a biodegradable polymer matrix that can be implanted in a patient.”  Abstract.   This reads on “a mixture of a hydrogel and a plurality of nanoparticles.”   The implant may be configured as “a rod, a cylinder, a bar.”  Para. [0029].  The nanoparticles may be gold.  See para. [0015].  Metallic nanoparticles may be rods, cylinders, or core-shell (current claim 5).  See pars. [0022].    
It is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It would have been prima facie obvious to employ a gold nanorod as a particle motivative by the desire to improve signal properties.  


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0195196) as applied to claims 1, 6 and 8 above, and further in view of Roorda (US 2016/0220796).
Teachings of Asgari are discussed above.  
Asgari does not teach wherein the polymer tube includes at least one of poly lactic-glycolic acid, or poly lactic glycolic acid. 
Regarding claim 7, Roorda relates to implantable devices having a capsule, a reservoir encapsulated by the capsule, which as a therapeutic agent, and at least on nanoporous membrane.  See paras. [0046]-[0048].  Roorda teaches PLGA.  See para. [0120].
It is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It would have been prima facie obvious to employ PLGA as a polymer given its well known use as a biocompatible and biodegradable able polymer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618